DETAILED ACTION
	For this Office action, Claims 15-31 are pending.  Claims 1-14 and 32-36 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 09 May 2022, with respect to the grounds of rejection of Claims 18, 20-24, 28-31, 32-36 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, said grounds of rejection have been withdrawn.  For more detail on why 
Applicant's arguments filed 09 May 2022 have been fully considered but they are not persuasive. Applicant argues that the cited prior art reference Maiefski et al. (herein referred to as “Maiefski”, US Pat Pub. 2002/0185442) does not disclose the column valve as detailed in the claims, in particular wherein the valve is configured for selective connection of a column connected to a pair of column connector ports by connecting the inlet port to one of the ports in the pair of column connector ports and the outlet port to the other port of the pair of column connector ports, and wherein the valve further comprises integrated pressure sensors integrated into the inlet and outlet ports of the valve, whereby the automated liquid chromatography system can measure the actual pressure over the connected column.  Upon further consideration, the examiner respectfully disagrees because the claim language as filed does not recite that the column valve itself requires these features, only that it may be configured to be connected to a chromatography column via features that are not positively recited to be a part of the column valve.  Claim 15 recites “two or more pair of column connection ports each for connecting a chromatography column therebetween”, but the claim does not require the chromatography column itself, only the pairs of column connection ports.  Furthermore, the claimed column valve only requires said pairs of connection ports, an inlet port and an outlet port.  Since the valve of Maiefski comprises these ports and may be connected to a chromatography column via connection with said ports (see also that the claim does not require the column connector ports to which the column is connected), Maiefski reads on the claim by reading on the limitations required for the claimed column valve. With regard to the pressure sensors, pressure sensor 1013 is integrated into both the ports of Maiefski and serves the purpose of the pressure sensors of the claims (Figure 10; see that pressure sensor 1013 is integrated with ports 1018 and 1014).  Since Claim 15 does not positively recite the pressure ports as part of the column valve (see that the claim recites that the column valve comprises i., ii., and iii), the pressure sensor reads on the claims.  For similar reasons, and without additional arguments, Maiefski in view of To overcome these rejections, the claims should be amended to positively recite that the column valve comprises features other than the recited ports.   
With respect to the arguments against the grounds of rejection of Claim 16 over Maiefski in view of Wendell et al. (herein referred to as “Wendell”, US 6355164), applicant argues that the valve is a sample valve instead of a column valve not connected to a column.  Similar to above, the instant claims do not recite that the valve must be connected to a column to read on the claim.  For this reason, the grounds of rejection stand in view of the arguments.  
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 09 May 2022, with respect to the grounds of rejection of Claims 25-31 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn. While both the instant claims and Hays, US Pat Pub. 2007/0025413 (the secondary reference used in these grounds of rejection) disclose a flow cell, Maiefski does not.  For this reason—along with those in the applicant’s arguments, the grounds of rejection of Claims 25-31 have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15 and 17-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Maiefski et al. (herein referred to as “Maiefski”, US Pat Pub. 2002/0185442).
	Regarding instant Claim 15, Maiefski discloses a column valve for an automated liquid chromatography system (Abstract; Figure 9; Figure 10; Paragraph [0090]; Paragraph [0104]; valve associated with liquid chromatography column) comprising:  two or more pairs of column connection ports each for connecting a chromatography column therebetween (Figure 9; Figure 10; Paragraphs [0089]-[0091]; at least two connection ports provided within each pressure regulator module 53 at regulator assembly 1104 for allowing flow 14 to enter and exit); an inlet port (Figure 9; Figure 10; Paragraph [0091]; inlet port 1014); an outlet port (Figure 9; Figure 10; outlet port 1018); wherein the valve is configured for selective connection of a column connected to a pair of column connector ports by connecting the inlet port to one of the ports in the pair of column connector ports and the outlet port to the other port of the pair of column connector ports, and wherein the valve further comprises integrated pressure sensors integrated into the inlet and outlet ports of the valve, whereby the automated liquid chromatography system can measure the actual pressure over the connected column (Figure 9; Figure 10; flow 14/31 flows through the pressure regulator 18 in connection to the chromatography column, where respective connection ports align with the inlet and outlet ports; pressure sensor 1013).
	Regarding instant Claim 17, Claim 15, upon which Claim 17 is dependent, has been rejected above.  Maiefski further discloses wherein the valve is a motorized rotary valve (Figure 9; Figure 10; Figure 11; Paragraph [0090]; Paragraph [0099]; Paragraph [0099]; Paragraph [0104]; motorized pressure regulator 1004 is rotated via spline 1236 to regulate the pressure within the flowpath).  
	Regarding instant Claim 18, Claim 15, upon which Claim 18 is dependent, has been rejected above.  Maiefski further discloses wherein the flow direction can be set from the top of the column to the bottom of the column (Paragraph [0008]; Paragraph [0050]; flow enters top part of the column and flows downward).
	Regarding instant Claim 19, Claim 15, upon which Claim 20 is dependent, has been rejected above.  Maiefski further discloses wherein the liquid chromatography system comprises a master control unit arranged to automatically detect fluid handling units when inserted into the fluid handling unit receiving positions (Paragraph [0043]; Paragraph [0089]; Paragraph [0090]; controller for handling all operational units in computer controller, which is connected to communication panel 902 to control motor controller 1006).  
	Regarding instant Claim 20, Claim 15, upon which Claim 20 is dependent, has been rejected above.  Maiefski further discloses the column valve forming a part of a fluid handling unit, the fluid handling unit corresponding in size and shape to a corresponding fluid handling unit receiving position of the automated liquid chromatography system, wherein said liquid chromatography system is adapted to allow each fluid handling unit to be freely and independently positioned in any one of the fluid handling unit receiving positions of a housing unit (Figure 9; Paragraphs [0089]-[0090]; back pressure regulators may be freely and independently inserted into housing 900, or fluid handling unit).  
	Regarding instant Claim 21, Claim 20, upon which Claim 21 is dependent, has been rejected above.  Maiefski further discloses wherein an internal section of the at least one fluid handling unit comprises electronics, electrical components, or control means (Paragraph [0043]; Paragraph [0089]; Paragraph [0090]; controller for handling all operational units in computer controller, which is connected to communication panel 902 to control motor controller 1006, motor controller 106).  
	Regarding instant Claim 22, Claim 20, upon which Claim 22 is dependent, has been rejected above.  Maiefski further discloses wherein the fluid handling unit comprises an enclosure with one or more air inlet openings (Paragraph [0132]; puff of low pressure air provided by dispensing head 2004).
	Regarding instant Claim 23, Claim 22, upon which Claim 23 is dependent, has been rejected above.  Maiefski further discloses wherein the one or more air inlet openings are on the section of the fluid handling unit that is inserted into the fluid handling unit receiving position of the housing unit (Figure 9; Figure 20; Paragraph [0132]; dispensing head 2004 located in a position to dispense air in the fluidics section of the system).
	Regarding instant Claim 24, Claim 20, upon which Claim 24 is dependent, has been rejected above.  Maiefski further discloses the column valve further comprising a dedicated CPU allowing the fluid handling unit to perform operation in response to instructions over a system bus (Figure 10; Paragraph [0090]; computer controller 18 serves as system bus provide control communication to both printed circuit board 1008 and communication panel 902).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maiefski et al. (herein referred to as “Maiefski”, US Pat Pub. 2002/0185442; found in IDS filed 02/12/2020) in view of Wendell et al (herein referred to as “Wendell”, US 6355164; found in IDS filed 02/12/2020).
	Regarding instant Claim 16, Claim 15, upon which Claim 16 is dependent, has been rejected above.  However, Maiefski is silent on a built-in bypass capillary enabling bypass of connected columns.
	Wendell discloses a sample collection apparatus and method for multiple channel high throughput purification in the same field of endeavor as Maiefski, as it solves the mutual problem of providing a system for chromatography (Abstract; Col. 3, Lines 44-58).  Wendell further discloses a bypass that prevents carrier fluid from flowing through a valve body for analyzation (Col. 6, Lines 28-34; bypass channel, first position would allow such flow to bypass the analyzer).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the column valve of Maiefski by further comprising a built-in bypass capillary that enables bypassing of connected columns as taught by Wendell because Wendell discloses such a bypass capillary prevents sample fluid from flowing through the valve for analyzation when necessary (Wendell, Col. 6, Lines 28-34).  

Allowable Subject Matter
Claims 25-31 are allowable at this time.  A more detailed reasons for allowance will be provided upon allowance of the entire claim set.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        07/20/2022